McMurray, Presiding Judge.
Pursuant to an arrest warrant, defendant was arrested and charged with conspiring to damage property with the intent to defraud an insurance company. A magistrate set bail at $350,000. Subsequently, defendant was indicted and accused of conspiracy to commit theft by deception, and conspiracy to damage and destroy property to defraud another (two counts). In the meantime, defendant filed a “petition for setting of bond” in the Superior Court of Fayette County. The petition urged the superior court “to set bail for petitioner in such reasonable amount as [the superior court] should deem fit and proper.”
Responding to the petition, the Chief Judge of the Superior Court sent a letter to the Clerk of the Superior Court of Fayette County on April 19, 1991. In pertinent part, the letter reads as follows:
“I note that the above-stated matter appears on my motion day calendar for April 26, 1991. Inasmuch as bond has previously been fixed in this case by the Fayette County Magistrate, there is nothing for me to hear and you are directed to remove the same from this calendar. I am also advised that the accused has filed and has pending ... an application for a writ of habeas corpus . . . concerning the amount of the bond which was set by the Magistrate.”
The letter was filed in the office of the Clerk on April 22, 1991. On May 1, 1991, defendant appealed. The notice of appeal states that defendant is appealing “the Superior Court’s refusal to entertain the issue of Bond or Bond Reduction pursuant to the Court’s letter . . . directing the Clerk to remove the Bond Hearing from the Court Calendar.” Held:
“In order for this court to review the decision of another court, that court must have made a decision and that decision must be appealable under some provision of law. . . .” Fulton County Dept. of Family &c. Svcs. v. Perkins, 244 Ga. 237, 238 (259 SE2d 427). The superior court did not make a decision with respect to defendant’s motion to set bond. The most that can be said is that the superior court refused to make a decision. It follows that there is no decision for this Court to review. Bautz v. Best, 170 Ga. App. 219, 221 (4) (316 SE2d 589).

Appeal dismissed.


Andrews, J., concurs. Sognier, C. J., concurs 
*159
specially.

Decided September 9, 1991.
Kane & Anderson, Daniel B. Kane, for appellant.
W. Fletcher Sams, District Attorney, Sharon J. Law, Assistant District Attorney, for appellee.